DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-18 were originally filled on 12/10/2019 and claimed priority on JP2018-235920, which was filled on 12/17/2018, and on JP2019-197994, which was filled on 10/30/2019. 

Information Disclosure Statement
The Information Disclosure Statements filed on 12/10/2019 and 03/05/2021 have been considered. An initialed copy of each Form 1449 is enclosed herewith.
Claim Objections
Claim 4 is objected to because of the following informalities: 

Regarding Claim 4, “witha” should be “with a “.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Detection unit in claim 8.
Position detection unit in claim 9
Load detection unit in claim 9
Torque detection unit in claim 9
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to paragraphs 0136-0137, a detection unit is either a torque sensor, position sensor, or force sensor
According to paragraphs 0136-0137, a position detection unit is a position sensor
According to paragraphs 0136-0137, a load detection unit is a force sensor
According to paragraphs 0136-0137, a torque detection unit is a torque sensor
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 6-7, claim 6 states “an operation” on the last line. It is unclear if this is the same “an operation” in claim 1, or if it is a different operation. If it is the same operation, applicant should refer to it as “the operation” in the last line of claim 6. If it is a different operation, applicant needs to specify that it is a different operation (e.g. “a different operation” or “a second operation”) (For examination purposes, examiner will interpret “an operation” to be the same operation from claim 1). 
Also, claim 6 states “wherein, in a case where the control apparatus corrects the trajectory data”. Applicant should remove “in a case where” to make the claim definitive and explicit in what the limitations are. For example, what happens in other cases? Does the robot apparatus not select a correction mode? Therefore, the claim should be reworded (e.g. wherein, when the control apparatus corrects the trajectory data…). 
It is also unclear when the correction mode is selected. The way the claim is worded, the control apparatus operates in a first correction mode and a second correction mode, and selects one of the correction modes. It is unclear if the correction mode is selected once the control apparatus operates in one of the correction modes, or if the correction mode is selected beforehand. Also, the “and” in line 6 should be an “or” because the control apparatus is controlled to operate in one of the correction modes, not both. Having an “and” on line 6 implies the control apparatus is operating in both modes, and according to figure 5 and the wherein clause, only one mode is selected. 

Regarding claim 7, the claim states “wherein, in a case where a type of the trajectory data”. Applicant should remove “in a case where” to make the claim definitive and explicit in what the limitations are. For example, what happens in other cases? Does the robot apparatus not select a correction mode? Therefore, the claim should be reworded (e.g. wherein, when the trajectory data is set…).

Regarding claims 8-9, claim 8 states “an operation” on line 2. It is unclear if this is the same “an operation” in claim 1, or if it is a different operation. If it is the same operation, applicant should refer to it as “the operation” in claim 8. If it is a different operation, applicant needs to specify that it is a different operation (e.g. “a different operation” or “a second operation”) (For examination purposes, examiner will interpret “an operation” to be the same operation from claim 1).

Regarding claim 10, the claim states “wherein, in a case where the control apparatus corrects the trajectory data”. Applicant should remove “in a case where” to make the claim definitive and explicit in what the limitations are. For example, what happens in other cases? Does the robot apparatus not calculate residual vibration? Therefore, the claims should be reworded (e.g. wherein, when the control apparatus corrects the trajectory data…).

Regarding Claim 11, claim 11 states “an operation” on lines 5-6. It is unclear if this is the same “an operation” in lines 2-3, or if it is a different operation. If it is the same operation, applicant should refer to it as “the operation” in lines 5-6. If it is a different operation, applicant needs to specify that it is a different operation (e.g. “a different operation” or “a second operation”) (For examination purposes, examiner will interpret “an operation” to be the same operation from claim 1).
The claim also states “wherein, in a case where the control apparatus corrects the trajectory data”. Applicant should remove “in a case where” to make the claim definitive and explicit in what the limitations are. For example, what happens in other cases? Does the robot apparatus not calculate vibration? Therefore, the claims should be reworded (e.g. wherein, when the control apparatus corrects the trajectory data…).

Regarding Claim 14, claim 14 states “an operation” on line 2. It is unclear if this is the same “an operation” in claim 1, or if it is a different operation. If it is the same operation, applicant should refer to it as “the operation” in claim 14. If it is a different operation, applicant needs to specify that it is a different operation (e.g. “a different operation” or “a second operation”) (For examination purposes, examiner will interpret “an operation” to be the same operation from claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al (US 20180024572 A1) (Hereinafter referred to as Kai)

Regarding Claim 1, Kai discloses a robot apparatus provided on a predetermined apparatus (See at least Kai Figure 1 and Paragraph 0023, the stand is interpreted as the predetermined apparatus, and the working machine is interpreted as the robot apparatus), the robot apparatus comprising: 
a control apparatus configured to control the robot apparatus (See at least Kai Paragraph 0027, the motor controller is interpreted as the control apparatus), 
wherein the control apparatus calculates vibration generated on the predetermined apparatus based on…trajectory data of an operation of the robot apparatus (See at least Kai Paragraphs 0029-0030, the motor controller determines the vibration generated on the stand when the machine moves and controls the robot apparatus based on the vibration (See at least Kai Paragraphs 0030-0034, the vibration data is used to correct the machine end’s position).
Kai fails to explicitly disclose calculating the vibration based on model data of the predetermined apparatus. 
However, Kai does teach that different characteristics of the stand cause the stand to vibrate differently (See at least Kai Paragraphs 0037, 0040, and 0102, the vibration of the stand is dependent on factors such as stiffness, the orientation of the stand, where the stand is located, and the temperature of where the stand is located). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kai to calculate the vibration based on model data. The vibration of the stand varies depending on different characteristics (See at least Kai Paragraphs 0040 and 0102). By accounting for the stand’s characteristics using model data, the system can calculate the vibration of the stand with a higher accuracy, which will improve the system’s overall ability to control the robot. 

Regarding Claim 2, Kai discloses the control apparatus corrects the trajectory data such that the vibration generated on the predetermined apparatus is reduced (See at least Kai Paragraphs 0030-0034, the vibration experienced by the machine end, which also causes the stand to vibrate, is reduced by the correction signal, which also corrects the machine end positon).

Regarding Claim 3, Kai discloses the control apparatus corrects the trajectory data such that a relative position between a predetermined portion of the robot apparatus and a portion of the predetermined apparatus is maintained (See at least Kai Paragraphs 0037-0039, the suppression signal eliminates any errors in position, which is interpreted as maintaining a position).

Regarding Claim 4, Kai discloses the robot apparatus includes an end effector for interacting with a target object (See at least Kai Paragraph 0038 and Figure 1, the machine end is interpreted as the end effector and the work object is interpreted as the target object), 
wherein the predetermined apparatus includes a placement table on which the target object is placed (See at least Kai Paragraph 0038 and Figure 1, the lower portion of the stand “4c” is interpreted as a placement table), 
wherein the predetermined portion of the robot apparatus is the end effector , and 
wherein the portion of the predetermined apparatus is the placement table (See at least Kai Paragraphs 0037-0039, the suppression signal eliminates any errors in position, so that the target object and end effector are in the appropriate positions).

Regarding Claim 8, Kai discloses a detection unit configured to detect an operation of the robot apparatus (See at least Kai Paragraph 0029, a position sensor is interpreted as a detection unit which detects the position of the motor), 
wherein the control apparatus modifies the model based on a result of the detection by the detection unit (See at least Kai Paragraphs 0035 and 0037, the position error is eliminated using the detected position, which is interpreted as modifying the model because the position is modified to the correct position).

Regarding Claim 9, Kai discloses the detection unit is at least one of 
a position detection unit configured to detect position information about a part that constitutes the robot apparatus (See at least Kai Paragraph 0035, a position sensor is interpreted as a detection unit which detects the position of the motor; See at least Kai Paragraph 0027, the motor controls the position of the machine); 
a load detection unit configured to detect load applied to a part that constitutes the robot apparatus; and 
a torque detection unit configured to detect torque applied to a part that constitutes the robot apparatus.

Regarding Claim 12, Kai discloses the robot apparatus is mounted in a suspended manner in the predetermined apparatus (See at least Kai Paragraph 0026, the working machine is suspended in the air by the stand).

Regarding Claim 15, Kai discloses a robot system in which a robot apparatus is provided on a predetermined apparatus (See at least Kai Figure 1 and Paragraph 0023, the stand is interpreted as the predetermined apparatus, and the working machine is interpreted as the robot apparatus), the robot system comprising: 
a control apparatus configured to control the robot apparatus (See at least Kai Paragraph 0027, the motor controller is interpreted as the control apparatus), 
wherein the control apparatus calculates vibration generated on the predetermined apparatus based on…trajectory data of an operation of the robot apparatus (See at least Kai Paragraphs 0029-0030, the motor controller determines the vibration generated on the stand when the machine moves using a vibration sensor) and controls the robot apparatus based on the vibration (See at least Kai Paragraphs 0030-0034, the vibration data is used to correct the machine end’s position).
Kai fails to explicitly disclose calculating the vibration based on model data of the predetermined apparatus. 
However, Kai does teach that different characteristics of the stand cause the stand to vibrate differently (See at least Kai Paragraphs 0037, 0040, and 0102, the vibration of the stand is dependent on 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kai to calculate the vibration based on model data. The vibration of the stand varies depending on different characteristics (See at least Kai Paragraphs 0040 and 0102). By accounting for the stand’s characteristics using model data, the system can calculate the vibration of the stand with a higher accuracy, which will improve the system’s overall ability to control the robot. 

Regarding Claim 16, Kai discloses a control method for controlling a robot apparatus provided on a predetermined apparatus (See at least Kai Figure 1 and Paragraph 0023, the stand is interpreted as the predetermined apparatus, and the working machine is interpreted as the robot apparatus), and which includes a control apparatus that controls the robot apparatus (See at least Kai Paragraph 0027, the motor controller is interpreted as the control apparatus), the control method comprising: 
calculating, by the control apparatus, vibration generated on the predetermined apparatus based on…trajectory data of an operation of the robot apparatus (See at least Kai Paragraphs 0029-0030, the motor controller determines the vibration generated on the stand when the machine moves using a vibration sensor); and 
causing the control apparatus to control the robot apparatus based on the vibration (See at least Kai Paragraphs 0030-0034, the vibration data is used to correct the machine end’s position).
Kai fails to explicitly disclose calculating the vibration based on model data of the predetermined apparatus. 
However, Kai does teach that different characteristics of the stand cause the stand to vibrate differently (See at least Kai Paragraphs 0037, 0040, and 0102, the vibration of the stand is dependent on 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kai to calculate the vibration based on model data. The vibration of the stand varies depending on different characteristics (See at least Kai Paragraphs 0040 and 0102). By accounting for the stand’s characteristics using model data, the system can calculate the vibration of the stand with a higher accuracy, which will improve the system’s overall ability to control the robot. 

Regarding Claim 17, Kai discloses a product manufacturing method using a robot apparatus provided on a predetermined apparatus (See at least Kai Figure 1 and Paragraph 0023, the stand is interpreted as the predetermined apparatus, and the working machine is interpreted as the robot apparatus), and includes a control apparatus that controls the robot apparatus (See at least Kai Paragraph 0027, the motor controller is interpreted as the control apparatus), the product manufacturing method comprising: 
calculating, by the control apparatus, vibration generated on the predetermined apparatus based on…trajectory data of an operation of the robot apparatus (See at least Kai Paragraphs 0029-0030, the motor controller determines the vibration generated on the stand when the machine moves using a vibration sensor); and 
manufacturing a product by causing the control apparatus to control the robot apparatus based on the vibration (See at least Kai Paragraphs 0030-0034, the vibration data is used to correct the machine end’s position; See at least Kai Paragraph 0024, machining an object is interpreted as manufacturing).
Kai fails to explicitly disclose calculating the vibration based on model data of the predetermined apparatus. 

It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kai to calculate the vibration based on model data. The vibration of the stand varies depending on different characteristics (See at least Kai Paragraphs 0040 and 0102). By accounting for the stand’s characteristics using model data, the system can calculate the vibration of the stand with a higher accuracy, which will improve the system’s overall ability to control the robot. 

Regarding Claim 18, Kai discloses a non-transitory computer-readable storage medium that stores a control program for executing the control method according to claim 16 (See at least Kai Paragraph 0064, the method is implemented by a program stored in a memory).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kai in view of Kielsholm Thomsen (US 20200171658 A1) (Hereinafter referred to as Thomsen)

Regarding Claim 5, Kai discloses …a force applied to the predetermined apparatus based on the trajectory data and the model data (See at least Kai Paragraph 0037 and 0102, a reaction force due to the trajectory of the machine and characteristics of the stand cause the stand to vibrate)… and corrects the trajectory data such that the vibration generated on the predetermined apparatus is reduced (See at least Kai Paragraph 0037, an error suppression signal is calculated to correct the position error due to the vibration generated by the reaction force). 

However, Thomsen discloses determining the force on a physical system (See at least Thomsen Paragraph 0187, an input signal indicating force is used to reduce vibration on part of the physical system by changing the force), and reducing the vibration by changing the force (See at least Thomsen Paragraph 0187, vibration is reduced on part of the physical system by changing the force). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Kai with Thomsen to calculate the force, and reduce the vibration based on the force. This makes it possible to adjust the physical system and reduce the vibration in a part of the physical system (See at least Thomsen Paragraph 0187). This would allow the system to reduce vibrations in a different manner, and still achieve the same results of correcting a trajectory of the robot. 

Regarding Claim 6, Kai discloses…a force applied to the predetermined apparatus based on the trajectory data and the model data (See at least Kai Paragraph 0037 and 0102, a reaction force due to the trajectory of the machine and characteristics of the stand cause the stand to vibrate)… and corrects the trajectory data such that the vibration generated on the predetermined apparatus is reduced (See at least Kai Paragraph 0037, an error suppression signal is calculated to correct the position error due to the vibration generated by the reaction force); and 
…the control apparatus corrects the trajectory data such that a relative position between a predetermined portion of the robot apparatus and a portion of the predetermined apparatus is maintained (See at least Kai Paragraphs 0037-0039, the suppression signal eliminates any errors in position using the acceleration data derived from the vibration, which is interpreted as maintaining a position).
wherein, in a case where the control apparatus corrects the trajectory data, the control apparatus selects either the first correction mode or the second correction mode based on a content of an operation of the robot apparatus.
However, Thomsen discloses determining the force on a physical system (See at least Thomsen Paragraph 0187, an input signal indicating force is used to reduce vibration on part of the physical system by changing the force), reducing the vibration by changing the force (See at least Thomsen Paragraph 0187, vibration is reduced on part of the physical system by changing the force), and using different methods to reduce the vibration based on different input signals (See at least Thomsen  Paragraphs 0185-0187, different input signals, such as acceleration or force, are used to reduce the vibrations of the physical system). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Kai with Thomsen to calculate the force, and reduce the vibration based on the force. This makes it possible to adjust the physical system and reduce the vibration in a part of the physical system (See at least Thomsen Paragraph 0187). It also would have been obvious to select one of the two modes to reduce the vibration and correct the trajectory. This would allow the system to reduce vibrations in different manners, while still achieving the same results of correcting a trajectory of the robot, which would increase the overall operability of the system.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kai in view of Kielsholm Thomsen and in further view of Yokota et al (US 20180281182 A1) (Hereinafter referred to as Yokota)

Regarding Claim 7, Kai discloses in a case where a type of the trajectory data is set as assembly of a target object, the control apparatus corrects the trajectory data in the second correction mode (See at least Kai Paragraphs 0037-0039, the suppression signal eliminates any errors in position, which is interpreted as maintaining a position; See at least Kai Paragraph 0024, the working machine placing a part on a work object is interpreted as an assembly operation).
Modified Kai fails to disclose in a case where a type of the trajectory data is set as conveyance of a target object, the control apparatus corrects the trajectory data in the first correction mode. 
However, Yokota teaches reducing vibration based on detected forces for a robot that performs a conveyance operation (See at least Yokota Paragraph 0086, the end effector grasping and moving workpieces is interpreted as conveyance; See at least Yokota Paragraphs 0281-0282, a force sensor is used to detect forces and reduce vibration due to the forces). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Kai with Yokota to reduce the vibration based on the force during a conveyance operation. Adjusting the force allows the system to reduce vibrations (See at least Yokota Paragraph 0282). Reducing the vibrations during conveyance would decrease the likelihood of the workpiece slipping, which would increase the overall efficiency of the system. 
  
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kai in view of Motoyoshi (US 20140039678 A1) (Hereinafter referred to as Motoyoshi)

Regarding Claim 10, Kai discloses in a case where the control apparatus corrects the trajectory data, the control apparatus calculates…vibration generated on the predetermined apparatus and corrects the trajectory data based on the…vibration (See at least Kai Paragraphs 0030-0034, the 
Kai fails to disclose correcting the trajectory based on residual vibration generated on the predetermined apparatus.
However, Motoyoshi teaches dampening residual vibrations (See at least Motoyoshi Paragraphs 0094 and 0102-0104 and Figure 5, the robot arm is a dual arm on a predetermined apparatus “30”, and the vibrations generated by the second arm are interpreted as residual vibration). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Kai with Motoyoshi to correct the trajectory based on the residual vibrations. In some instances, the predetermined apparatus may have multiple robot arms (See at least Motoyoshi Figures 5 and 6), and each robot arm can cause the predetermined apparatus to vibrate. By accounting for the vibration generated by each robot arm, the system can improve the accuracy of the trajectory data. 

Regarding Claim 11, Kai discloses corrects the trajectory data based on the calculated vibration of the predetermined apparatus (See at least Kai Paragraphs 0030-0034, the vibration experienced by the machine end, which also causes the stand to vibrate, is reduced by the correction signal, which also corrects the position of the machine end).
Kai fails to disclose the predetermined apparatus includes a mechanism that performs an operation, other than the robot apparatus, and 
wherein, in a case where the control apparatus corrects the trajectory data, the control apparatus calculates the vibration generated on the predetermined apparatus by an operation of the mechanism based on model data of the mechanism. 
the predetermined apparatus includes a mechanism that performs an operation, other than the robot apparatus (See at least Motoyoshi Paragraph 0094 and Figure 5, the second arm is interpreted as a mechanism), and 
the control apparatus calculates the vibration generated…by an operation of the mechanism based on model data of the mechanism (See at least Motoyoshi Paragraphs 0102-0104, the vibrations generated by the second arm are detected and suppressed using the velocity information detected by the inertia sensors, which is interpreted as model data of the mechanism).
 It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Kai with Motoyoshi to calculate the vibrations generated by the mechanism. In some instances, the predetermined apparatus may have multiple robot arms (See at least Motoyoshi Figures 5 and 6), and each robot arm can cause the predetermined apparatus to vibrate. By accounting for the vibration generated by each robot arm, the system can improve the accuracy of the trajectory data. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kai in view of Saito et al (US 20190138009 A1) (Hereinafter referred to as Saito)

Regarding Claim 13, Kai fails to disclose wherein the predetermined apparatus is movable.
However, Saito discloses this limitation (See at least Saito Figure 2 and Paragraph 0080, the body has wheels which allows the body to move). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Kai with Saito to have the predetermined apparatus be movable. This would allow the robot apparatus to move to different destinations (See at least Saito Paragraphs 0009-0013), thus, increasing the operability of the robot. 

 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kai in view of Kobori et al (US 20170212508 A1) (Hereinafter referred to as Kobori)

Regarding Claim 14, Kai fails to disclose the predetermined apparatus has a portion that deforms by an operation of the robot apparatus. 
However, Kobori teaches this limitation (See at least Kobori Paragraphs 0095-0096 and Figures 5-6 the stand deforms due to loads; See at least Kobori Paragraph 0255 and Figure 1, the transfer robot is coupled to the stand). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Kai with Kobori to have a portion of the predetermined apparatus deform. This would allow the vibrations generated by the robot to transmit through the frames, which inhibits the vibration from being transmitted to the work table (See at least Kobori Paragraphs 0092-0093 and 0096-0097). This would increase the overall efficiency of the system because the work table where the robot must operate will have a decreased vibration, making it easier for the robot to work on the workpieces. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pivac (US 20210291362 A1) teaches an active damping system that reduces the vibrations generated on the base of a robot arm. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664